Citation Nr: 0904227	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969 and from January 1991 to March 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in March 2007.  


FINDINGS OF FACT

1.	PTSD is shown to be more likely than not related to 
service.  

2.	The veteran's low back disorder is currently manifested by 
pain causing an inability to perform range of motion, 
diminished sensation in the lower extremities, atrophy of the 
right quadriceps and left calf; without ankylosis of the 
spine or incapacitating episodes of intervertebral disc 
sydrome.  




CONCLUSIONS OF LAW 

1.	With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred as the result of service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2008).

2.	The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in November 2001 and February 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  

Regarding the Vazquez-Flores notice requirements, in its 
February 2006 letter, the RO listed examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation. To the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's written statements, 
including a January 2006 letter of contentions, contain a 
discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted. Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant." See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is claiming service connection for PTSD.  It is 
noted that he has been consistently diagnosed with this 
disability by VA over the past several years.  In this 
regard, it is noted that compensation examinations dated in 
June 2001, December 2001, as well as VA treatment records 
dated in June 2006, show a diagnosis of PTSD that is believed 
related to the veteran's service in Vietnam.  Therefore, the 
only question to be resolved by the Board concerning this 
issue is whether the veteran has an in-service stressor that 
can be utilized as a basis for the establishment of service 
connection.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In this case, there is some question regarding whether the 
veteran may be considered to have engaged in combat with the 
enemy.  Specifically, it is noted that the veteran's 
discharge certificates to not show that the veteran received 
military citations that are recognized as demonstrating 
combat.  Contained in the veteran's personnel records; 
however, is a notation that the veteran was awarded the 
Combat Infantryman Badge (CIB).  The Board, in the March 2007 
remand decision, requested that the National Personnel 
Records Center (NPRC) verify whether or not the veteran was 
awarded the CIB, or other award indicative of combat, during 
service.  The NPRC responded by highlighting and noting the 
CIB award shown on the veteran's personnel record.  The Board 
finds that this is sufficient to credit the veteran with this 
award such that he is found to have engaged in combat with 
the enemy.  Thus, his lay statements are considered 
sufficient to establish the necessary stressor and, when 
combined with the multiple diagnoses of PTSD found in the 
medical evidence, are sufficient to establish service 
connection for PTSD.  As such, with resolution of reasonable 
doubt in his favor, the claim is allowed.  

The present appeal also involves the veteran's claim that the 
severity of his service-connected lumbosacral strain warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  After careful 
review of the record, including the results of several 
compensation examinations, reports of VA outpatient treatment 
and an examination report from the veteran's private 
physician, the Board is not able to find a basis for a rating 
in excess of the currently assigned 40 percent rating.  

The schedule for rating disabilities of the spine is codified 
and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).  The General Rating Formula for Diseases and 
Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

In addition such disabilities may be evaluated under 
diagnostic code 5243 on the basis of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

An examination of the veteran's spine was conducted in April 
2003.  At that time, it was noted that the veteran had been 
using a wheelchair for the past six months, but was able to 
walk around his house slightly while holding on to the walls 
and furniture.  He did not walk any significant distance.  It 
was reported that an MRI performed in October 2002 had shown 
degenerative disk disease at multiple levels, worse at the 
L5-S1 level, and degenerative spondylosis L5 on S1 with mild 
stenosis in the right L4-5.  He denied any significant 
radiation, however he did have radiation to the posterior 
thigh down to the knees.  His buttocks hurt him as well, with 
a constant dull pain and a sharp, intermittent burning type 
pain.  He sat for approximately five to ten minutes, but he 
became stiff and uncomfortable.  He denied bowel or bladder 
symptoms.  He had occasional night awakenings.  On 
examination, forward flexion was to 60 degrees; extension was 
to 0 degrees, with a significant painful response.  There was 
positive tenderness to palpation at the lower lumbar levels, 
flattening of the lumbar lower disk.  He showed no dermatomal 
paresthesias.  Straight leg raising test was negative.  There 
was mild weakness with heel and toe walk and appearing to do 
better with the pain response from leaning forward on the 
wall to do his exercise.  The assessments were degenerative 
arthrosis of the lumbar spine with spinal stenosis; multiple 
levels of degenerative disk disease; and spondylosis, likely 
degenerative spondylosis at this level.  

An examination was conducted by VA in May 2006.  At that 
time, range of motion testing of the lumbar spine could not 
be carried out because of a recent traumatic injury to the 
lower extremities.  The veteran did have several Waddell 
signs, had axial lumbar spine pain, with compression of the 
head and had hypersensitivity to testing in the lower 
extremities.  He had weakness with quadriceps testing and 
really gave a very poor effort with any type of muscular 
testing.  He had a dense loss of sensation throughout the 
bilateral lower extremities on light touch testing, which was 
in a non-dermatomal distribution.  Radiographs of the lumbar 
spine showed mild degenerative disease.  An MRI of the spine 
dated in 2004 showed degenerative changes at multiple levels; 
most severe at the L5-S1 level with mild foraminal stenosis 
at several levels and no evidence of disk herniation.  The 
assessment was multilevel degenerative disk disease.  

In a June 2007 letter, the veteran's private physician 
reported the findings of a May 2007 examination of the 
veteran.  The examination was conducted with the veteran in a 
wheelchair to which the veteran had been confined due to his 
back impairment.  The veteran was noted to be in extreme pain 
accompanied by guarding and spasm, with weakness in both 
lower extremities.  The veteran could not actively straight 
leg raise without assistance.  Deep tendon reflexes appeared 
to be symmetrical.  Atrophy was present in the lower 
extremities in the right quadriceps and the left calf.  
Sensation in both feet and legs was diminished symmetrically 
and bilaterally.  He had pain directly over the spinous 
processes and lower lumbar segments from L3 through S1.  He 
also had pain over both SI joints and across the back and 
pelvic crests.  He was not able to actively stand and needed 
assistance while in the wheelchair.  X-ray studies of the 
spine that dated from 2006 revealed advanced degenerative 
joint changes.  An MRI examination conducted in October 2002 
revealed stenosis in the lower lumbar segments with 
discogenic spondylosis at multiple levels and a 
spondylolisthesis that was also evident at L5/S1.  It was 
noted that VA treatment records documented persistent 
complaints of low back pain and a loss of sensation in both 
lower extremities in a non-dermatomal distribution.  The 
final impressions were advanced osteoarthritis of the lumbar 
spine; lumbar derangement and radiculopathy; lumbar spinal 
stenosis; and spondylolisthesis, L4-5.  The examiner rendered 
an opinion that the veteran had an ongoing severe 
degenerative disabling orthopedic spinal disease in the 
lumbar spine that rendered him, in the examiner's opinion, 
totally disabled.  

An examination was conducted by VA in June 2007.  At that 
time it was noted by the examiner that the veteran's entire 
claims folder had been reviewed.  It was indicated by the 
examiner that he was to ascertain the current nature and 
extent of the veteran's lumbar spine disorder and render an 
opinion regarding the effect of the service connected 
disability on the veteran's ordinary activity and his ability 
to procure and maintain employment.  The veteran's medical 
history was reviewed.  IT was noted that he stated that his 
pain had significantly increased in 1990 and that he had low 
back pain that radiated into both popliteal areas.  He stated 
that when he put weight on his back, he collapsed and that 
this had affected his ability to walk.  The veteran stated 
that his last MRI examination had been about a year ago and 
that he had received caudal epidural injections in January 
and March 2006.  The results had not been lasting.  He had 
been in a wheelchair for about a year and a half and 
sometimes was able to ambulate with a cane, but after being 
up for an hour he would have increased low back pain.  

On examination, it was noted that the veteran could stand 
with assistance, but would not perform range of motion of the 
lumbar spine.  There was no spasm detected in the low back.  
He seemed tender in the lower lumbar midline.  Straight leg 
raising on either side caused low back pain, but no radicular 
pain.  Neurologically, motor examination was characterized by 
incomplete effort.  He did have good muscle bulk in both 
lower extremities.  Muscle tone was normal in all four 
extremities.  Deep tendon reflexes were 2+ and symmetrical in 
all four extremities.  His plantar responses were flexor 
bilaterally.  Sensation to light touch was diminished in the 
lateral femoral cutaneous distribution bilaterally.  X-ray 
studies of the lumbosacral spine showed L5-S1 disk space 
narrowing.  There was lumbar spondylosis present.  A lumbar 
MRI performed in July 2007 showed degenerative disk disease 
at the L5-S1 level; annular bulging and thickening of the 
ligamentum flavum that resulted in very concentric thecal sac 
compression at the L4-5 level; and mild degenerative stenosis 
involving the L5-S1 intervertebral nerve root canals, to a 
greater degree on the left.  Electromyographic (EMG) and 
nerve conduction velocity (NCV) studies performed in August 
2007 were normal.  The diagnosis was lumbar degenerative disk 
disease.  

In conclusion, the examiner stated that the veteran had 
degenerative disc disease of the lumbar spine but that 
because the veteran would not perform range-of-motion testing 
and because of incomplete effort on the motor part of the 
neurologic testing, the examiner recommended that the 
objective data be the basis of any assessment regarding the 
extent of the disorder.  The MRI showed mild degenerative 
disk disease at the L4-5 level and moderate disease at the 
L5-S1 level and the EMG study was normal.  In the examiners 
opinion, the veteran could procure and maintain employment, 
although in both his work and activities of daily living, he 
should avoid heavy lifting and frequent bending.  

Under the schedular criteria outlined above, for the veteran 
to be awarded a rating in excess of his current 40 percent 
rating either unfavorable ankylosis of the thoracolumbar 
spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past 12 months would have to be demonstrated.  Neither of 
these manifestations have been found in the record.  The 
veteran has not been diagnosed as having ankylosis of the 
lumbar spine, at either a favorable or unfavorable angle.  
While he does not perform range of motion studies, this is 
not because his spine is ankylosed.  Similarly, he has not 
been diagnosed as having incapacitating episodes of 
intervertebral disc syndrome for which compensation may be 
awarded.  As such, the claim for an increased evaluation for 
the service connected low back disorder must be denied.  

Finally, the evidence does not medically confirm separate 
neurological symptoms sufficient to warrant a separate 
compensable rating.  He has made some incomplete efforts on 
some tests and no radicular pain was noted on the recent 
examination.  It has not been shown that his reflexes are 
absent in the lower extremities, and he is said to have good 
muscle bulk in the lower extremities.  While he apparently 
uses a wheelchair to assist in getting around, he is shown to 
be able to walk.  Overall, none of the symptoms warrant a 
compensable rating.  Moreover, while the veteran says he has 
not worked because of his back, examiners have reported that 
he should be able to perform sedentary employment.  As such, 
it is not shown that he has such unusual symptoms as to 
render application of the regular schedular provisions 
impractical.  38 C.F.R. § 3.321.

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for PTSD is granted.  

An increased rating for lumbosacral strain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


